--------------------------------------------------------------------------------

EXHIBIT 10.31
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


JULY 31, 2009 AMENDED CONVERTIBLE NOTE


FOR VALUE RECEIVED, AccessKey IP, Inc., a Nevada corporation, having a place of
business at 8100 M4 Wyoming Blvd NE, Suite 420, Albuquerque, New Mexico, 87113,
INC. (the “Maker” or the “Company”), hereby promises to pay to the order of
Physicians Healthcare Management Group, Inc., a Nevada corporation (“Holder”),
having his principal address at 700 S. Royal Poinciana Blvd., Suite 506, Miami,
FL  33166, the sum of $715,015.10, plus interest which accrues hereafter.
 
1.  Maturity.  The amount outstanding under this Note will be due and payable at
the address of Holder or such other place as Holder may designate on or before
January 28, 2010 (the “Maturity Date”).
 
2.  Payments of Interest and Principal. $797,360.96 shall be payable on or
before the Maturity Date.
 
3.  Interest Rate.  The outstanding principal balance of this Note shall bear
interest at a rate per annum equal to 22.0% per annum, amortized monthly.
 
4.  Optional Prepayment.  Subject to customary equity conditions, the Company
may at any time, upon 30 days written notice, prepay all of the outstanding
Notes on a pro-rata basis at 110% of the outstanding principal balance. In the
event that Maker sends a Prepayment Notice to Holder, Holder may elect prior to
the Prepayment Date to convert into common stock of the Company pursuant to
Section 5 hereof, all or part of the amount of principal to be repaid by the
proposed Prepayment instead of receiving such prepayment.
 
5.  Optional/Mandatory Conversion. At any time prior to repayment of all amounts
due as provided under the Note, $300,000 of the Note shall be convertible at the
option of the Holder into fully paid and non-assessable shares of Company Common
Stock. Company payments of the outstanding principal balance shall be applied
first to the non-convertible portion of the Note, and then to the convertible
portion of the Note.  The number of shares of Company Common Stock that Holder
shall be entitled to receive upon conversion shall be equal to the number
attained by dividing the principal, including accrued interest pursuant to the
Note being converted by the Conversion Price.  The “Conversion Price” shall 50%
of the lesser of the following:
 

--------------------------------------------------------------------------------


 
a) $.0125
b) the closing bid price for Common Stock on the trading day one day prior to a
Holder Notice of Conversion, or
c) the average closing bid price for Common Stock on the five trading days
immediately prior to a Holder Notice of Conversion, or
if a registration statement is not effective on the 180 day anniversary of
Closing (“d” and “e” not otherwise applying),
d) the closing bid price for Common Stock on the 180 day anniversary of Closing,
or
e) the average closing bid price for Common Stock on the five trading days
immediately prior to the 180 day anniversary of Closing.


A.  In order to exercise the conversion privilege, Holder shall give written
notice of conversion to the Company stating Holder’s election to convert this
Note or the portion thereof in whole or in part, as specified in said
notice.  As promptly as practicable after receipt of the notice, the Company
shall issue and shall deliver to Holder a certificate or certificates for the
number of full shares of Company Common Stock issuable upon the conversion of
this Note or portion thereof registered in the name of Holder in accordance with
the provisions of this Section 5.
 
B.  Each conversion shall be deemed to have been effected on the date the
conversion notice shall have been received by the Company, as aforesaid, and on
said date, Holder shall be deemed to have become the holder of record of the
shares of Common Stock issuable upon such conversion.  No fractional shares of
Common Stock shall be issued upon conversion of this Note.  Any amounts so
converted shall not be reborrowed.
 
C.  The Holder shall not be entitled to shares upon conversion, if such
conversion would result in beneficial ownership by the Holder and its affiliates
of more than 4.99% of the outstanding shares of common stock of the Company on
such exercise or conversion date, including:
 
(i) the number of shares of common stock beneficially owned by the Holder and
its affiliates, and
 
(ii) the number of shares of common stock issuable upon the exercise of the
warrant and/or options and/or conversion.
 
For the purposes of this provision as set forth in the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall be limited to aggregate
warrant and/or option exercises and/or conversion of only 4.99% and aggregate
warrant and/or option exercises and/or conversion by the Holder may not exceed
4.99%.  The Holder may void the exercise limitation described in this Section
upon 61 days prior written notice to the Company.  The Holder may allocate which
of the equity of the Company deemed beneficially owned by the Holder shall be
included in the 4.99% amount described above and which shall be allocated to the
excess above 4.99%.
 
In the event that a conversion notice is sent to the Company, and the shares are
not issuable to the Holder because it would cause the Holder’s shareholdings in
the company to exceed 4.99%, the Company shall instead issue a non-interest
bearing Fixed Price Convertible Note, with the same terms as herein, except that
the conversion price shall be fixed, equal to the conversion price on the notice
of conversion.
 
Page 2

--------------------------------------------------------------------------------


 
6.  Security.  There shall be no security for the repayment of this Note.
 
7.  Short-Hold Covenant.  Holder covenants and agrees that, so long as any
indebtedness is outstanding hereunder, Holder shall not at any time hold or
maintain a short position with respect to the securities of the Maker.
 
8.  Covenants.  Maker covenants and agrees that, so long as any indebtedness is
outstanding hereunder, it will comply with each of the following covenants
(except in any case where Holder has specifically consented otherwise in
writing):
 
A.  Notice of Event of Default.  Maker shall furnish to Holder notice of the
occurrence of any Event of Default (as defined herein) within five (5) days
after it becomes known to an executive officer of Maker.
 
9.  Event of Default.  For purposes of this Note, the Maker shall be in default
hereunder (and an “Event of Default” shall have occurred hereunder) if:
 
A.  Maker shall fail to pay when due any payment of principal, interest, fees,
costs, expenses or any other sum payable to Holder hereunder or otherwise;
 
B.  Maker shall default in the performance of any other agreement or covenant
contained herein (other than as provided in subparagraph A above), and such
default shall continue uncured for twenty (20) days after notice thereof to
Maker given by Holder, or if an Event of Default shall occur under any other
Loan Document;
 
C.  Maker: becomes insolvent, bankrupt or generally fails to pay its debts as
such debts become due; is adjudicated insolvent or bankrupt; admits in writing
its inability to pay its debts; or shall suffer a custodian, receiver or trustee
for it or substantially all of its property to be appointed and if appointed
without its consent, not be discharged within thirty (30) days; makes an
assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and if
contested by it not dismissed or stayed within ten (10) days; if proceedings
under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors is instituted or
commenced by Maker; if any order for relief is entered relating to any of the
foregoing proceedings; if Maker shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; or if Maker shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing.


10.  Consequences of Default.  Upon the occurrence of an Event of Default and at
any time thereafter, the entire unpaid principal balance of this Note, together
with interest accrued thereon and with all other sums due or owed by Maker
hereunder, shall become immediately due and payable.  In addition, the principal
balance and all past-due interest shall thereafter bear interest at the rate of
25% per annum until paid; and the exercise price under the attached Warrant
shall be reduced to One Hundred Dollars ($100.00) collectively, and the number
of Common Shares and Preferred Shares into which it becomes exercisable shall
triple. Failure to provide notice shall not constitute a waiver of this right.
 
Page 3

--------------------------------------------------------------------------------


 
11.  Liquidated Damages/Remedies not Exclusive.
 
A. The remedies of Holder provided herein or otherwise available to Holder at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively and together at the sole discretion of Holder, and may be exercised
as often as occasion therefore shall occur; and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of the
same.
 
B. Liquidated Damages In the event that the Company fails to deliver the shares
when due, whether by Section 4, or 5, or otherwise, the number of shares
otherwise due shall increase by 3% for each month or partial month, until the
Company does deliver such shares. The parties agree that this is a reasonable
amount for liquidated damages, given the difficulty to determine, in advance,
what actual damages may lie.
 
12.  Notice.  All notices required to be given to any of the parties hereunder
shall be in writing and shall he deemed to have been sufficiently given for all
purposes when presented personally to such party or sent by certified or
registered mail, return receipt requested, to such party at its address first
set forth above. Such notice shall be deemed to be given when received if
delivered personally or five (5) business days after the date mailed.  Any
notice mailed shall be sent by certified or registered mail.  Any notice of any
change in such address shall also be given in the manner set forth
above.  Whenever the giving of notice is required, the giving of such notice may
be waived in writing by the party entitled to receive such notice.
 
13.  Severability.  In the event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
14.  Successors and Assigns. This Note inures to the benefit of the Holder and
binds the Maker, and its respective successors and assigns, and the words
“Holder” and “Maker” whenever occurring herein shall be deemed and construed to
include such respective successors and assigns.
 
15.  Assignment. The Maker may assign or transfer its duties hereunder with the
written consent of the Holder.
 
16.  Waiver of Formalities. Except as provided in this Note, presentment,
protest, notice, notice of dishonor, demand for payment, notice of protest and
notice of non-payment are hereby waived.
 
17.  Non-Waiver by Holder. The failure or delay by the Holder of this Note in
exercising any of his rights hereunder in any instance shall not constitute a
waiver thereof in that or any other instance. The Holder of this Note may not
waive any of its rights, except in an instrument in writing signed by the
Holder.
 
Page 4

--------------------------------------------------------------------------------


 
18.  Entire Instrument.  This Note embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, whether express or
implied, oral and written.
 
19.  Modifications.  This Note may not be modified, altered or amended, except
by an agreement in writing signed by both the Maker and the Holder.
 
20.  Governing Law.  This instrument shall be construed according to and
governed by the laws of the State of Florida.
 
21.  Consent to Jurisdiction and Service of Process.  Maker irrevocably appoints
each and every officer of Maker as its attorney upon whom may be served any
notice, process or pleading in any action or proceeding against it arising out
of or in connection with this Note; and Maker hereby consents that any action or
proceeding against it be commenced and maintained in any court within the State
of Florida by service of process on any such, officer; and Maker agrees that the
courts of the State of Florida shall have jurisdiction with respect to the
subject matter hereof and the person of Maker. Notwithstanding the foregoing,
Holder, in its absolute discretion may also initiate proceedings in the courts
of any other jurisdiction in which Maker may be found or in which any of its
properties may be located.


IN WITNESS WHEREOF, Maker has duly executed this Note as of the date written
above.
 

 

 
MAKER
 
AccessKey IP, Inc.
 
[palmersign.jpg]
 
Bruce Palmer. President

 
Page 5

--------------------------------------------------------------------------------



THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED UPON
ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933 (THE “SECURITIES ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE “STATE
ACTS”) AND SHALL NOT BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER HAS
BEEN REGISTERED UNDER THE SECURITIES ACT AND STATE ACTS, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS IS AVAILABLE, THE AVAILABILITY OF WHICH MUST BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
CLASS A STOCK PURCHASE WARRANT
 

Warrant No. 0736109-01 Number of Shares: 25,000,000

 
ACCESSKEY IP, INC.
COMMON STOCK, NO PAR VALUE PER SHARE
VOID AFTER 5:00 P.M. EASTERN STANDARD TIME
ON DECEMBER 31, 2013


This Warrant is issued to Physicians Healthcare Management Group, Inc.
(“Holder”) by AccessKey IP, Inc. (the “Company”), a Nevada corporation, having a
place of business at 8100 M4 Wyoming Blvd NE, Suite 420, Albuquerque, New
Mexico.


For value received and subject to the terms and conditions hereinafter set out,
Holder is entitled to purchase from the Company 25,000,000 fully paid and
nonassessable shares of common stock, no par value per share (“Common Shares”)
of the Company, at a purchase price per share of $0.005 per share, or an
aggregate of One Hundred Fifty Thousand Dollars ($150,000.00).


The Holder may exercise this Warrant, in whole or in part, upon surrender of
this Warrant, with the exercise form annexed hereto duly executed, at the office
of the Company, or such other office as the Company shall notify the Holder in
writing, together with a certified or bank cashier’s check payable to the order
of the Company in the amount of the Purchase Price times the number of Common
Shares being purchased.


1.    The person or persons in whose name or names any certificate representing
Common Shares is issued hereunder shall be deemed to have become the holder of
record of the Common Shares represented thereby as of the close of business on
the date on which this Warrant is exercised with respect to such shares, whether
or not the transfer books of the Company shall be closed.  Until such time as
this Warrant is exercised or terminates, the Purchase Price payable and the
number and character of securities issuable upon exercise of this Warrant are
subject to adjustment as hereinafter provided.
 
2.   Unless previously exercised, this Warrant shall expire at 5:00 p.m. Eastern
Standard Time, on December 31, 2014 and shall be void thereafter or can be
extended at the Company’s discretion (“Expiration Date”).
 
3.    The Company covenants that it will at all times reserve and keep available
a number of its authorized Common Shares, free from all preemptive rights, which
will be sufficient to permit the exercise of this Warrant.  The Company further
covenants that such shares as may be issued pursuant to the exercise of this
Warrant, upon issuance, will be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens, and charges.
 
Page 6

--------------------------------------------------------------------------------


 
4.    If the Company subdivides its outstanding Common Shares, by split-up or
otherwise, or combines its outstanding Common Shares, the Purchase Price then
applicable to shares covered by this Warrant shall forthwith be proportionately
decreased in the case of a subdivision, or proportionately increased in the case
of a combination.
 
5.    If (a) the Company reorganizes its capital, reclassifies its capital
stock, consolidates or merges with or into another corporation (but only if the
Company is not the surviving corporation and no longer has more than a single
shareholder) or sells, transfers or otherwise disposes of all or substantially
all its property, assets, or business to another corporation, and (b) pursuant
to the terms of such reorganization, reclassification, merger, consolidation, or
disposition of assets, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock, or other securities or property of
any nature whatsoever (including warrants or other subscription or purchase
rights) in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Shares, then (c) Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same number of shares of common
stock of the successor or acquiring corporation and Other Property receivable
upon such reorganization, reclassification, merger, consolidation, or
disposition of assets as a holder of the number of Common Shares for which this
Warrant is exercisable immediately prior to such event. At the time of such
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation shall expressly assume the due
and punctual observance and performance of each and every covenant and condition
of this Warrant to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined by resolution of the Board of Directors of the
Company) in order to adjust the number of shares of the common stock of the
successor or acquiring corporation for which this Warrant is exercisable. For
purposes of this section, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock, or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this section shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations, or disposition of
assets.
 
6.    If a voluntary or involuntary dissolution, liquidation or winding up of
the Company (other than in connection with a merger or consolidation of the
Company) is at any time proposed during the term of this Warrant, the Company
shall give written notice to the Holder at least thirty days prior to the record
date of the proposed transaction.  The notice shall contain: (1) the date on
which the transaction is to take place; (2) the record date (which must be at
least thirty days after the giving of the notice) as of which holders of the
Common Shares entitled to receive distributions as a result of the transaction
shall be determined; (3) a brief description of the transaction; (4) a brief
description of the distributions, if any, to be made to holders of the Common
Shares as a result of the transaction; and (5) an estimate of the fair market
value of the distributions.  On the date of the transaction, if it actually
occurs, this Warrant and all rights existing under this Warrant shall terminate.
 
Page 7

--------------------------------------------------------------------------------


 
7.    In no event shall any fractional Common Share of the Company be issued
upon any exercise of this Warrant.  If, upon exercise of this Warrant as an
entirety, the Holder would, except as provided in this Section 7, be entitled to
receive a fractional Common Share, then the Company shall issue the next higher
number of full Common Shares, issuing a full share with respect to such
fractional share.  If this Warrant is exercised at one time for less than the
maximum number of Common Shares purchasable upon the exercise hereof, the
Company shall issue to the Holder a new warrant of like tenor and date
representing the number of Common Shares equal to the difference between the
number of shares purchasable upon full exercise of this Warrant and the number
of shares that were purchased upon the exercise of this Warrant.
 
8.    Whenever the Purchase Price is adjusted, as herein provided, the Company
shall promptly deliver to the Holder a certificate setting forth the Purchase
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.


9.    If at any time prior to the expiration or exercise of this Warrant, the
Company shall pay any dividend or make any distribution upon its Common Shares
or shall make any subdivision or combination of, or other change in its Common
Shares, the Company shall cause notice thereof to be mailed, first class,
postage prepaid, to Holder at least thirty full business days prior to the
record date set for determining the holders of Common Shares who shall
participate in such dividend, distribution, subdivision, combination or other
change.  Such notice shall also specify the record date as of which holders of
Common Shares who shall participate in such dividend or distribution is to be
determined.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any dividend or distribution.


10.    The Company will maintain a register containing the names and addresses
of the Holder and any assignees of this Warrant.  Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.  Any notice or written communication required or permitted to be
given to the Holder may be delivered by confirmed facsimile or telecopy or by a
recognized overnight courier, addressed to Holder at the address shown on the
warrant register.


11.    This Warrant has not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws (“State Acts”) or
regulations in reliance upon exemptions under the Securities Act, and exemptions
under the State Acts. Subject to compliance with the Securities Act and State
Acts, this Warrant and all rights hereunder are transferable in whole or in
part, at the office of the Company at which this Warrant is exercisable, upon
surrender of this Warrant together with the assignment hereof properly endorsed.
The Common Stock into which the Warrants are exercisable will have piggyback
registration rights, and the Warrants will be transferable. If within 90 days,
the Company does not register the shares of Common Stock into which the Warrants
are exercisable, or the shares of Common Stock into which the Warrants are
exercisable are not otherwise freely tradable, then, at Holder’s option, the
Warrant exercise may be cashless.
 
12.    In case this Warrant shall be mutilated, lost, stolen, or destroyed, the
Company may issue a new warrant of like tenor and denomination and deliver the
same (a) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant, or (b) in lieu of any Warrant lost, stolen, or destroyed,
upon receipt of evidence satisfactory to the Company of the loss, theft or
destruction of such Warrant (including a reasonably detailed affidavit with
respect to the circumstances of any loss, theft, or destruction) and of
indemnity with sufficient surety satisfactory to the Company.
 
Page 8

--------------------------------------------------------------------------------



13.    Unless a current registration statement under the Securities Act, shall
be in effect with respect to the securities to be issued upon exercise of this
Warrant, the Holder, by accepting this Warrant, covenants and agrees that, at
the time of exercise hereof, and at the time of any proposed transfer of
securities acquired upon exercise hereof, the Company may require Holder to make
such representations, and may place such legends on certificates representing
the Common Shares issuable upon exercise of this Warrant, as may be reasonably
required in the opinion of counsel to the Company to permit such Common Shares
to be issued without such registration.
 
14.    This Warrant does not entitle Holder to any of the rights of a
stockholder of the Company.
 
15.    Nothing expressed in this Warrant and nothing that may be implied from
any of the provisions hereof is intended, or shall be construed, to confer upon,
or give to, any person or corporation other than the parties to this Agreement
any covenant, condition, stipulation, promise, or agreement contained herein,
and all covenants, conditions, stipulations, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their respective successors and assigns.
 
16.    The provisions and terms of this Warrant shall be construed in accordance
with the laws of the State of Florida.
 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of
JULY 31, 2009.


 

  AccessKey IP, Inc.           By: [palmersign.jpg]       
Bruce Palmer, President
 

 
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 